Citation Nr: 0939439	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-24 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to April 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a 
head injury he claims he suffered in service when a hatch 
fell on his head.  His claim originally referred to a neck 
disability, and treatment records indicate a diagnosis of 
degenerative joint disease of the cervical spine.  Subsequent 
to the initial rating decision, he submitted letters from a 
private doctor which state that the Veteran's recent focal 
cerebral ischemia and abnormal brain scan were related to a 
concussion caused by his in-service head injury.  To comport 
with the evidence, the RO expanded the claim to include all 
residuals of the claimed injury. 

The Veteran's service treatment records are silent for any 
injuries consistent with the accident he reports.  In support 
of his claim, he submitted letters he wrote to his family and 
his fiancée in June 1970, which describe the hatch accident 
and his injuries.  He also submitted an e-mail exchange with 
a fellow service member who stated that he recalls hearing 
about the Veteran's injury in service.

The Veteran is competent to describe his in-service 
experiences and symptoms which are capable of lay 
observation, and his letters and e-mails tend to corroborate 
his account of the injury.  Therefore, despite the lack of 
contemporaneous service records documenting this incident, 
the Board accepts that the accident he describes in fact 
occurred.  Furthermore, the private physician's statement 
establishes that the Veteran has a current disability which 
may be related to service; however, this opinion appears to 
be based on a finding that the Veteran suffered a concussion 
as a result of his injury, which is not shown by the 
contemporaneous evidence.  The diagnosis of a concussion 
requires specialized medical knowledge.  As the Veteran is a 
lay person, his testimony alone does not establish that such 
an injury resulted from his accident.  A remand is therefore 
required to afford the Veteran an examination to determine 
the nature and likely etiology of his claimed conditions.  
38 C.F.R. § 3.159(c)(4)(2009).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to identify the 
residuals of the in-service head injury 
he reports.  The claims file must be 
made available to the examiner for 
review.  The examiner should conduct 
any indicated tests and studies and 
provide a diagnosis for any pathologies 
found.  Based on the examination and 
review of the record, the examiner 
should state whether it is at least as 
likely as not (greater than 50 percent 
probability) that any diagnosed 
condition is causally related to the 
head injury the Veteran suffered in 
1970.  A complete rationale is 
requested for each opinion expressed.  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


